This is an original application for writ of habeas corpus. Its disposition has been delayed upon request of counsel for both appellant and State pending settlement by agreement of a civil suit out of which the injunction, upon the violation of which the contempt was founded, grew.
A restraining order was issued in this civil suit requiring the relator to refrain from cultivating certain cotton on his premises pending the disposition of the suit. He was adjudged in contempt of the District Court rendering the judgment, and from the restraint under the contempt procedings relief is sought. The relief will not be granted for the reason that the Supreme Court is by statute given authority to entertain applications for writs of habeas corpus in cases in which the restraint grows out of a civil case. Revised Statutes, Art. 1529. In deference to this statute, and the reasons that impelled the Legislature to enact it as stated, in various decisions of this court, it has refrained from granting writs of habeas corpus in cases of contempt growing out of the alleged disobedience of an order entered in a civil case. Ex parte Houston, 87 Tex. Crim. 8, 219, S.W. Rep., 826; Ex parte Alderette, 83 Tex. Crim. 358, 203 S.W. Rep., 764; Ex parte Gregory, 85 Tex. Crim. 115; 210 S.W. Rep., 205.
Following this precedent, the application for writ of habeascorpus is ordered dismissed.
Dismissed. *Page 454